                     Case 20-10343-LSS                  Doc 2968          Filed 05/04/21           Page 1 of 3




                                                       District of Delaware

                                 In re Boy Scouts of America, Case No. 20-10343
                                                                                       Court ID (Court use only)_____________

                   NOTICE OF TRANSFER OF CLAIM OTHER THAN FOR SECURITY

A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee hereby gives
notice pursuant to Rule 3001(e)(1), Fed. R. Bankr. P., of the transfer, other than for security, of the claim referenced in this
notice.
Name of Transferee                                                          Name of Transferor
Argo Partners                                                               ECI SOFTWARE SOLUTIONS, INC

Name and Address for notices and payments:                                  Court Record Address of Transferor
12 West 37th Street, Ste. 900                                               (Court Use Only)
New York, NY 10018
Phone:
                                                                            Name & Current Address of Transferor
                                                                            ECI SOFTWARE SOLUTIONS, INC
                                                                            4400 Alliance Gateway Freeway, Suite 154
                                                                            Fort Worth,TX 76177
                                                                            Phone:

                                                                            Court Claim #
                                                                            Sched F $4,395.05

I declare under penalty of perjury that the information provided in this notice is true and correct to the best of my knowledge and
belief.

By:/s/ Matt Friend                                                         Date: May 4, 2021
Transferee/Transferee's Agent

Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.

                                      ~~DEADLINE TO OBJECT TO TRANSFER~~

The transferor of claim named above is advised that this Notice of Transfer of Claim Other Than for
Security has been filed in the clerk's office of this court as evidence of the transfer. Objections must be filed
with the court within twenty (20) days of the mailing of this notice. If no objection is timely received by the
court, the transferee will be substituted as the original claimant without further order of the court.

Date:___________                                                                ______________________________
                                                                                CLERK OF THE COURT
Case 20-10343-LSS   Doc 2968   Filed 05/04/21   Page 2 of 3
Case 20-10343-LSS   Doc 2968     Filed 05/04/21   Page 3 of 3




                           4th           May
